Rao, Chief Judge:
The appeal for reappraisement listed herein is submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above stated appeal consists of girls’ cotton pants with cotton knitted shirts, exported from Hong Kong on May 19, ’67, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84-th Congress Second Session) is withheld.
It is further stipulated and agreed that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, *884for exportation to the United States, including the cost of all containers of whatever nature, and all other expenses incidental to placingthe merchandise in condition packed ready for shipment to the United States, was the invoice unit price, net, packed.
It is further stipulated and agreed that the instant appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit price, net, packed.
Judgment will be entered accordingly.